Citation Nr: 0809051	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to service-connected hepatitis 
C.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
January 29, 2004.

3.  Entitlement to an initial staged rating in excess of 30 
percent for PTSD, prior to September 20, 2004.

4.  Entitlement to an initial staged rating in excess of 50 
percent for PTSD, from November 1, 2004.

5.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, K.W., and R.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The December 2003 rating decision granted service connection 
for PTSD and assigned an initial 10 percent disability 
rating, effective from December 27, 2001.  Subsequent rating 
decisions increased staged initial ratings as reflected on 
the title page of this decision.  The October 2005 rating 
decision denied the veteran entitlement to service connection 
for cirrhosis of the liver and entitlement to a TDIU.

In June 2007 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  Evidence 
pertinent to the matters on appeal was received 
contemporaneously with the veteran's June 2007 Board hearing.  
The veteran has waived initial RO consideration of this 
evidence.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the veteran has cirrhosis of the 
liver.

2.  From December 27, 2001 through January 12, 2004, the 
veteran's PTSD was manifested by dysthymic mood, anxiety, 
sleep impairment, and impaired concentration productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

3.  From January 13, 2004 through September 19, 2004 the 
veteran's PTSD was manifested by moderately severe 
depression, occasional panic attacks, intrusive thoughts, 
poor short term and long term memory, and some isolative 
social behavior productive of no more than occupational and 
social impairment with reduced reliability and productivity.

4.  From November 1, 2004, the veteran's PTSD is manifested 
by generalized anxiety, moderately severe depression, 
impulsivity, difficulty concentrating, insomnia, and 
isolative behavior productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.

5.  The veteran's service-connected disabilities are PTSD, 
rated 50 percent disabling, and hepatitis C, rated 20 percent 
disabling.  The combined disability rating is 60 percent.

6.  The veteran's service-connected disabilities are of such 
nature and severity as to prevent his participation in any 
regular substantially gainful employment consistent with his 
occupational experience and education.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred in or aggravated 
by active service, and is not proximately due to, or 
chronically aggravated by, service-connected hepatitis C.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2.  The criteria for an initial evaluation of 30 percent for 
PTSD, from December 27, 2001 through January 12, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 9411 (2007).

3.  The criteria for an initial staged rating of 50 percent 
for PTSD, from January 13, 2004 through September 19, 2004, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 9411 (2007).

4.  The criteria for an initial staged rating in excess of 50 
percent for PTSD from November 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 9411 (2007).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

As for the issue of service connection for cirrhosis of the 
liver, by correspondence dated in March 2005 and August 2005 
the veteran was informed of the evidence and information 
necessary to substantiate that claim, the information 
required of the veteran to enable VA to obtain evidence in 
support of the claim, and the assistance that VA would 
provide to obtain evidence and information in support of the 
claim.  The letters informed the veteran that he should 
submit any medical evidence pertinent to the claim.  VCAA 
notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As for the issue of entitlement to TDIU, by correspondence 
dated in May 2005 the veteran was informed of the evidence 
and information necessary to substantiate that claim, the 
information required of the veteran to enable VA to obtain 
evidence in support of the claim, and the assistance that VA 
would provide to obtain evidence and information in support 
of the claim.  The letter informed the veteran that he should 
submit any medical evidence pertinent to the claim.  VCAA 
notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As for the PTSD increased rating claim, the Board notes that 
a March 2004 VCAA notice letter was issued which notified the 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
pursuant to Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the March 2004 letter, the RO 
also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also invited the veteran to submit evidence in support 
of his PTSD claim.  

The Board has also considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.

According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice to the veteran as a result of the error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his PTSD had on his daily activities at his VA and 
private psychiatric evaluations.  Furthermore, the Board 
finds that a reasonable person could be expected to 
understand the importance of providing evidence concerning 
the affect his disability had on his employment and/or daily 
activities.  As for any special requirements under the rating 
criteria, which cannot be addressed by more than mere 
worsening of symptoms, a September 2004 statement of the case 
set forth the relevant diagnostic code criteria for rating 
PTSD.  The Board also notes that the veteran, through his 
representative, submitted argument in support of his claim 
which evidenced actual knowledge of the evidence necessary to 
substantiate the claims.  Further, in March 2006 the veteran 
received notice regarding the assignment of disability 
ratings and effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that any defect in the compliance with the essential elements 
of VCAA notice, under the holding in Vazquez-Flores, is not 
prejudicial, and neither the appellant nor his representative 
has made any allegations concerning VA's duty to notify or 
assist in this case.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

Duty to Assist

The veteran's service medical records, VA medical treatment 
records, private treatment records, and Social Security 
Administration (SSA) records have been obtained.  The Board 
has considered whether the veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between cirrhosis of the liver and hepatitis C 
and/or the veteran's military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  Cirrhosis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be presumed for certain chronic diseases which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to, the result of, or 
aggravated by, a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be granted for the degree of aggravation to a 
non-service connected disorder which is proximately due to or 
the result of a service connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran is service-connected for hepatitis C and seeks 
service connection for cirrhosis of the liver.  Cirrhosis of 
the liver is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7312.  A note to Diagnostic Code 7312 indicates that 
documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.

A February 2006 private physician's letter noted that the 
veteran had had cirrhosis on a liver biopsy.  That same 
record noted, however, that his liver function studies were 
normal.  A review of the claims file fails to reveal any 
findings reflecting abnormal liver function tests, and VA 
(November 2003) and private records (February 2006) have 
noted that liver function tests were normal.

In short, the Board finds that there is no demonstration by 
competent clinical evidence of record that the veteran has 
current cirrhosis of the liver, despite a reported history of 
diagnosis by biopsy, as his liver function tests have been 
consistently shown to be normal.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).

The Board has reviewed the veteran's statements and Board 
hearing testimony made in support of the claim.  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Under Diagnostic Code 9411, a 10 percent disability rating is 
assigned for PTSD when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.

A 30 percent disability rating is assigned for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A December 2003 rating decision granted service connection 
for PTSD and assigned a rating of 10 percent, effective 
December 27, 2001.  A May 2004 rating decision increased the 
rating for PTSD to 30 percent, effective January 29, 2004.  A 
November 2004 rating decision assigned a temporary total (100 
percent) rating for PTSD under 38 C.F.R. § 4.29 for the 
period from September 20, 2004 through October 31, 2004, and 
assigned a 50 percent rating for PTSD, from November 1, 2004.

A.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
January 29, 2004.

The evidence for this time period includes March 2002 and 
April 2002 VA treatment records and a November 2003 VA PTSD 
examination.  A report of a January 13, 2004 private 
psychosocial evaluation is also of record.  As the January 
13, 2004 psychosocial examination shows a worsening of the 
veteran's PTSD, the Board will first discuss evidence dated 
prior to January 13, 2004.

The records dated prior to January 13, 2004 have noted a 
dysthymic mood (March 2002), anxiety (November 2003 VA PTSD 
examination), sleep impairment (March 2002, November 2003 VA 
PTSD examination), and impaired concentration (March 2002).  
While a steady work history is noted during this time period, 
some marital stress was present, and the veteran indicated in 
March 2002 that he and his wife were essentially pursuing 
separate social activities.  Based on the foregoing, the 
Board finds that the veteran's PTSD symptoms prior to January 
13, 2004, were more than just transient.  As a dysthymic 
mood, anxiety, sleep impairment, and impaired concentration 
were noted, the criteria for a 30 percent rating for PTSD 
from December 27, 2001 through January 12, 2004 were at least 
closely approximated.  The evidence prior to January 13, 2004 
does not show such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short or long-term memory, impaired 
judgment, or impaired abstract thinking, so as to warrant a 
rating of 50 percent.  In sum, a rating of 30 percent from 
December 27, 2001 through January 12, 2004 is warranted, and 
the preponderance of the evidence is against a higher rating 
for this period.


B.  Entitlement to an initial staged rating in excess of 30 
percent for PTSD, from January 13, 2004 through September 19, 
2004.

Based on the foregoing, the veteran's PTSD is rated as 30 
percent disabling from December 27, 2001, through January 12, 
2004.  As such, the Board must determine whether the veteran 
is entitled to an initial staged rating in excess of 30 
percent for PTSD, prior to September 20, 2004.

As noted, the claims file contains a report of private 
psychiatric evaluation conducted on January 13, 2004.  The 
January 13, 2004 psychiatric evaluation noted that the 
veteran had moderately severe depression, occasional panic 
attacks, intrusive thoughts, poor short term and long term 
memory, and was withdrawn and isolative.  The GAF was 42.  
Based on the these findings, a rating of 50 percent from 
January 13, 2004 through September 19, 2004, is warranted.  
However, the Board finds that a rating in excess of 50 
percent for this time period is not warranted, as the veteran 
has not been shown during this time frame to have 
deficiencies in most areas, and had not exhibited any thought 
disorder or poor judgment or insight.  There is no indication 
of symptoms such as obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  Further, the veteran maintained a marriage of some 
ten years.  

In sum, an initial staged rating in excess of 50 percent from 
January 13, 2004 through September 19, 2004, is not 
warranted.

C.  Entitlement to an initial staged rating in excess of 50 
percent for PTSD from November 1, 2004.

The evidence for this time period includes reports of 
psychiatric examinations conducted in November 2004, February 
2005, March 2005, August 2005, March 2007, and June 2007.  
Also of record are quarterly summaries of the veteran's PTSD 
treatment for the period of January 2005 to March 2007.

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the veteran's service-
connected PTSD, the Board must analyze the evidence as a 
whole, including the veteran's GAF scores and the enumerated 
factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(holding that "the rating specialist is to consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV [Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed.].

With the exception of the March 2005 examination's GAF score 
of 51, the veteran's GAF scores have tended to below 45 (39, 
November 2004; 38, August 2005; 40, September 2006; 41, March 
2007; and 45, June 2007).  A review of the clinical findings 
from the aforementioned psychiatric examinations, however, 
reveal few of the symptoms needed for a rating of 70 percent.  
In particular, the Board can find only a single reference to 
suicidal ideation (March 2005), and no findings suggestive of 
obsessional rituals, illogical speech, continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While the veteran has problems with impulsivity, 
there is nothing in the record to suggest unprovoked 
irritability with periods of violence.  While the veteran 
reported difficulty at work during this time period, and has 
noted some family problems, these factors (as well as the 
noted symptoms such as anxiety, depressed mood, difficulties 
in concentration, intrusive thoughts, insomnia, and isolative 
behavior, as contained in the November 2004, August 2005, and 
March 2007 psychiatric evaluations) have already been taken 
into consideration in assigning the current 50 percent 
rating.

As for employment, while the veteran has indicated that he 
was unable to deal with the continued stress of work, the 
evidence reveals that he took a regular retirement from an 
automotive company prior to his 55th birthday.  As for his 
family relations, while the veteran has had some struggles in 
that area, including in dealing with step-children, the 
veteran has maintained a marriage to his current wife that 
began in 1994.  The veteran described their relationship as 
outstanding at his June 2007 Board hearing (Tr., at page 23-
24.).  Further, the veteran's treatment records reflect that 
the veteran is an asset to his PTSD group and in fact has 
been noted as one who provides support to other veterans in 
the group.  In sum, an initial staged rating in excess of 50 
percent for PTSD from November 1, 2004 is not warranted.

In conclusion, there is no basis for higher ratings for the 
veteran's PTSD for the periods adjudicated herein.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD, for the time periods in 
question, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no indication in the record 
that PTSD disability, alone, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

III.  TDIU

In VA Form 21-8940, received by VA in January 2005, the 
veteran indicated that he last worked full-time in April 2004 
as a Job Setter for an automobile manufacturer.  He indicated 
that he had completed one year of college.

The record reflects that the Social Security Administration 
(SSA) found the veteran to be too disabled to work, beginning 
in April 2004, due to a primary diagnosis of PTSD (no 
secondary diagnosis was noted).  The criteria utilized by VA 
and SSA in determining entitlement to disability benefits are 
not the same and a determination by SSA, while relevant, is 
not binding upon VA.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  VA is to make an independent analysis and 
determination on the matter.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, service connection is currently 
established for PTSD, rated 50 percent disabling, and 
hepatitis C, rated 20 percent disabling.  The combined 
disability rating is 60 percent.

The veteran's service-connected disabilities do not satisfy 
the criteria of § 4.16(a).  Nevertheless, veterans who are 
unable to secure and follow a substantially gainful 
occupation because of service-connected disabilities are to 
be rated totally disabled.  The Board will now review the 
evidence of record to see if it demonstrates that the veteran 
is unable to secure or follow a substantially gainful 
occupation due to service-connected disability.

While the veteran has indicated that he took a regular 
retirement from his employer, the Board notes that the 
evidence tends to reveal that PTSD and hepatitis C symptoms 
have resulted in the veteran being unable to secure or follow 
a substantially gainful occupation.  While the majority of 
the veteran's employment difficulties appear related to PTSD, 
in a May 2002 letter the veteran's private physician 
indicated that the veteran's fatigue and insomnia were 
related to his hepatitis C (or at least to hepatitis C 
treatment).  Complaints related to hepatitis C were also 
noted on the August 2005 psychiatric evaluation.  At his June 
2007 Board hearing, the veteran asserted (Hearing transcript 
(Tr.), at pages 11-12) that a health professional had 
suggested that the veteran's muscle aches and pains could 
very well be related to his hepatitis C.

Recent GAF scores from two different examiners (41, March 
2007, and 45, June 2007) show that the veteran's PTSD 
symptoms are productive of at least serious impairment in the 
veteran's employability.  Further, the veteran's private 
psychologist indicated in August 2005 and March 2007 
examination reports that the veteran was not a candidate for 
rehabilitation (and was unemployable due to service-connected 
disabilities of PTSD and hepatitis C), and the veteran 
appears to have little in the way of education, special 
training, or previous work experience that makes him a 
candidate for employment at this time.  In short, the Board 
notes that a review of the record as a whole leads to the 
conclusion that the veteran's service-connected PTSD and 
hepatitis C have caused the veteran to be unable to secure or 
follow a substantially gainful occupation.

In conclusion, the evidence of record supports a grant of 
TDIU.



ORDER

Service connection for cirrhosis of the liver, to include as 
secondary to service-connected hepatitis C, is denied.

An initial evaluation of 30 percent for PTSD, from December 
27, 2001 through January 12, 2004, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial staged rating of 50 percent for PTSD, from January 
13, 2004 through September 19, 2004, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

An initial staged rating in excess of 50 percent for PTSD 
from November 1, 2004 is denied.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


